In an action to recover damages for personal injuries, the plaintiff appeals from so much of an order and judgment (one paper) of the Supreme Court, Kings County (Hurkin-Torres, J.), dated January 9, 2003, as granted the defendant’s motion for summary judgment dismissing the complaint, and dismissed the complaint.
Ordered that the order and judgment is affirmed insofar as appealed from, with costs.
The defendant demonstrated its entitlement to judgment as a matter of law by submitting evidence that it did not supervise and control the asbestos abatement work performed by the plaintiff (see Russin v Picciano & Son, 54 NY2d 311 [1981]; Morris v Pepe, 283 AD2d 558 [2001]; Mocarska v 200 Madison Assoc., 262 AD2d 163 [1999]; Sabato v New York Life Ins. Co., 259 AD2d 535 [1999]; Reid v Lehrer McGovern Bovis, 248 AD2d 324 [1998]; cf. Kenny v Fuller Co., 87 AD2d 183 [1982]). In opposition, the plaintiff failed to raise a triable issue of fact. Thus, the Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Altman, J.P., Florio, Luciano and Mastro, JJ., concur.